Citation Nr: 0828331	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a hysterectomy. 

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for an ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The veteran's appeal was previously before the Board in 
October 2007.  The Board granted entitlement to service 
connection for a right ankle disorder and denied entitlement 
to service connection for hepatitis C and an eye disorder at 
that time.  The issues of entitlement to service connection 
for bronchitis as secondary to service connected sinusitis, 
entitlement to service connection for an ear disorder as 
secondary to service connected sinusitis, and entitlement to 
service connection for a hysterectomy were each remanded for 
additional development.  


FINDINGS OF FACT

1.  There is no relationship between the cystic ovary and 
endometriosis which led to the veteran's hysterectomy and 
active service.  

3.  There is no relationship between bronchitis and active 
service or service connected sinusitis.  

4.  The veteran does not have a current chronic ear 
disability. 


CONCLUSIONS OF LAW

1.  The illness which led to the veteran's hysterectomy was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Bronchitis was not incurred in or aggravated by active 
service and is not secondary to the veteran's service-
connected sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.310 (2006 & 2007). 

3.  An ear disorder was not incurred in or aggravated by 
active service and is not secondary to the veteran's service-
connected sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  However, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 FR 23353 (Apr. 30, 
2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

November 2002, August 2005, and May 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the veteran 
was responsible for obtaining.  

Veteran status has been established and is not at issue in 
this matter.  The VCAA letters informed the veteran that a 
claim for service connection must show the existence of a 
current disability and a connection between the veteran's 
service and the disability.  A March 2006 letter provided 
notice on the effective date and rating elements as required 
by Dingess.  

VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  As portions of the notice 
came after the initial adjudication of the claim, the timing 
of the notices did not comply with the requirement that the 
notice must precede the adjudication.  However the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 499 F.3d 1317 (2007).  The Board finds that the 
duty to notify has been met.  

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA and private 
treatment records have been obtained.  The veteran has been 
afforded VA examinations, and pertinent medical opinions have 
been obtained.  There is no indication of any outstanding 
evidence that is relevant to the veteran's claims.  As such, 
no further action is necessary to assist the veteran with the 
claim. 

Service Connection

The veteran contends that the problems which led to her 
hysterectomy began during service.  She believes the 
abdominal pain she experienced during service was the same 
pain she was experiencing prior to her hysterectomy.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a non-service-
connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended during the 
course of this appeal to incorporate the holding in Allen 
with the additional requirement that there be evidence 
created prior to the aggravation that shows a baseline level 
of disability prior to the aggravation.  38 C.F.R. § 3.310(b) 
(2007).  The changes are not implicated in this decision 
because there is no contention or evidence that bronchitis or 
an ear disability were aggravated by the service connected 
sinusitis.  Instead, the contention has been that bronchitis 
and an ear disability were caused by sinusitis.


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hysterectomy

The service treatment records include an undated medical 
record which shows that the veteran was seen at age 32 for 
complaints of dysuria and frequency.  There was no fever, but 
some vaginal discharge.  On examination, there was no 
apparent distress, no costovertebral tenderness, and no 
abdominal pain.  The assessment was probable vaginitis, and 
the veteran was treated with medication.  

The veteran was seen in an emergency room in January 1991 for 
complaints of severe abdominal right lower quadrant pain for 
one day.  The veteran was age 33, and gave a history of being 
diagnosed with pin worms five days earlier and having been 
given treatment for this problem.  The veteran reported 
urgency, frequency, mild dysuria.  She was experiencing her 
second menses in two weeks.  She was also experiencing 
increasing bowel movements.  The duration of the urinary 
tract symptoms was about one week.  On physical examination, 
there was mild costovertebral angle tenderness.  The rest of 
the examination was normal.  The impression was rule out 
urinary tract infection.  The antibiotics that had recently 
been given to her were changed.  

The remainder of the service treatment records are negative 
for any pertinent complaints or diagnoses.  The March 1992 
discharge examination shows that the genitourinary system was 
normal, and there were no findings of a gynecological 
disability.  

Private medical records reflect that the veteran was seen for 
complaints of pelvic pain in May 2000.  Records dated in June 
2000 report that the veteran had been under treatment since 
April 2000 with the complaint of lower quadrant pain and some 
irregular bleeding.  Ultrasound demonstrated some ovarian 
cysts which had come and gone, as well as fluid in the cul-
de-sac.  Otherwise the uterus was normal appearing.  However, 
the veteran had not responded well to any hormonal 
manipulations or pain medications.  Because of the 
unexplained pain and bleeding, the examiner recommended that 
the veteran undergo laparoscopy and hysterectomy.  Surgical 
records show that this was accomplished in June 2000.  

The veteran was afforded a VA examination in February 2008.  
The claims folder was provided to the examiner.  The 
treatment for abdominal pain in service was noted, as was the 
normal March 1992 examination.  The examiner observed that 
the veteran had been diagnosed with multicystic disease in 
April 2000, and had undergone a hysterectomy for 
endometriosis and dysfunctional uterine bleeding in June 
2000.  

A history provided by the veteran was also recorded, which 
included dilation and curettage in the 1990s.  She was noted 
to have cysts in her ovaries.  Laparoscopic surgery provided 
some relief, but the cysts returned and she had a 
hysterectomy in 2001.  She began having sweats and hot 
flashes in her 40s.  She was not on any hormonal replacement 
therapy.  Following the examination, the diagnosis was 
ovarian cyst and endometriosis with subsequent hysterectomy 
and right oophorectomy.  The examiner opined that it was less 
likely than not that the veteran's cystic ovary and 
endometriosis was related to active military service.  The 
rationale was that there was no evidence in the service 
medical records of a diagnosis of ovarian disorders, 
endometriosis, or dysfunctional uterine bleeding.  

The veteran has contended that the pain she was seen for in 
service was the same as that which she had in 2000, when her 
gynecologic disorders were identified.  The service medical 
records do not, however, show the ovarian cyst and 
endometriosis which resulted in the June 2000 hysterectomy.  
The only competent medical opinion, that of the VA examiner 
in February 2008, is against a link between the in-service 
symptoms and the conditions that lead to the hysterectomy.   
These disabilities were first demonstrated in April 2000, 
eight years after the veterans' discharge from service.  She 
has not reported a continuity of symptomatology and the 
record contains no other evidence of continuity.

The veteran's gynecological complaints and the resulting 
hysterectomy with oophorectomy have not been related to 
service by any qualified medical examiner.  The February 2008 
VA medical opinion has not been contrasted by any other 
medical opinion.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and entitlement to service connection is not warranted.  
38 U.S.C.A. § 5107(b).  


Bronchitis

In her report of medical history completed for entrance into 
service in April 1989, the veteran denied any significant 
history.  Service treatment records contain no findings 
referable to bronchitis.  In March 1992, it was reported that 
the veteran smoked one pack of cigarettes per day.  On 
examination for separation from service that same month, the 
lungs were normal

Private treatment records show that the veteran had an upper 
respiratory infection in November 1995 and was treated for 
sinusitis and underwent endoscopic surgery to evaluate that 
condition.  In a pre-surgery history, she reported that she 
had had an episode of bronchitis in 1992, and as a teenager.  
Efforts to stop smoking were also discussed.   She was seen 
for sinusitis and bronchitis between January and July 1998.  
Records dated in September 1998 include an assessment of slow 
to heal bronchitis.  

Private treatment records dated in February 1999 contain an 
assessment of sinusitis with subsequent bronchitis.

An August 2001 chest X-ray study noted a previous 
granulomatous disease process, but found no evidence of an 
acute disease or other significant change from prior studies.  

March 2002 private treatment records note that the veteran 
had a possible early upper respiratory infection.  An X-ray 
study that month showed a small calcified granulomatous focus 
at the left lung base unchanged since August 2001, but no 
active infiltrate was seen.  The impression was a stable 
chest with no active infiltrate.  

Private treatment records dated through October 2003 show 
occasional treatment for bronchitis.  October 2003 records 
include an assessment of acute upper respiratory 
infection/sinobronchitis.  

The veteran underwent a VA examination in February 2008.  The 
claims folder was reviewed by the examiner.  The veteran 
reported frequent episodes of bronchitis.  She currently had 
a productive cough.  She was not currently being treated for 
a respiratory condition, and had experienced one episode in 
the past year that was severe enough to require treatment by 
a healthcare provider.  

The veteran was noted to be a smoker of one half to one pack 
per day and to have smoked for 35 years.  Following a 
physical examination, the diagnosis was acute bronchitis with 
resolution.  

The examiner stated that it was less likely as not that the 
veteran's current respiratory diagnosis was related to a 
disease or injury associated with active military service.  
It was also less likely as not that the veteran's acute 
bronchitis is related to service connected sinusitis.  The 
rationale was that her bronchitis is at least as likely as 
not related to a history of smoking.  

The record documents no contemporaneous findings of 
bronchitis until 1998, nearly six years after the veteran's 
discharge from service.  While the veteran reported a history 
of bronchitis in 1992, this episode must have taken place 
after service, inasmuch as she has not reported bronchitis in 
service, and the service treatment records show normal lungs 
and no history of respiratory disease.  

There is no competent medical opinion that related bronchitis 
to service or to her service connected sinusitis.  The 
February 2008 VA examiner reviewed the medical records, 
interviewed and examined the veteran, and then provided an 
opinion regarding the etiology of the veteran's bronchitis.  
He opined that the veteran's bronchitis is less likely than 
not related to service or to sinusitis.  There is no 
contradictory medical opinion in the record.  Therefore, as 
there is no medical evidence that establishes a relationship 
between the veteran's service connected sinusitis and the 
development of her bronchitis, service connection is not 
established.  

In reaching this decision, the Board has considered the 
veteran's opinion that she developed her bronchitis as a 
result of her sinusitis.  However, the veteran is not a 
medical expert and is not qualified to express such an 
opinion.  The only medical expert to express an opinion 
regarding the etiology of the veteran's bronchitis found it 
was not related to either service or sinusitis, and service 
connection is not merited.  


Ear Disorder

Private medical records dated as early as September 1995 show 
that the veteran reported pressure and popping in her ears 
while undergoing treatment for sinusitis.  In September 1995, 
the impression was a Eustachian dysfunction.  

Records dated in July 1997 again note a Eustachian 
dysfunction.  The examiner stated that the veteran's history 
sounded as if she had experienced an otitis media in the 
past, which was now entirely resolved.  

The private medical records continue to show intermittent ear 
complaints into 1998.  An examiner noted that both tympanic 
membranes appeared to have fluid behind them in July 1998, 
and she continued to experience ear discomfort.  The veteran 
complained that her ears felt full in August 1998.  

The veteran's claim for service connection was received in 
February 2002.

Private medical records from July 2006 show that the veteran 
reported a history of sinus and ear infections.  An 
examination of the ears showed that they were clear, and the 
diagnosis did not include an ear disability.  

The veteran underwent a VA examination of the ears in 
February 2008.  The claims folder was reviewed by the 
examiner.  The veteran reported that she began having 
problems with her ears several years earlier, at which time 
she was told she had sinus disease.  She had been told by an 
ear, nose, and throat specialist that she had an ear 
infection.  Since that time, she had experienced problems off 
and on with painful ears, apparently with viral upper 
respiratory infections.  She had never experienced drainage 
from her ears or perforations of the ear drum.  The last 
infection had been approximately one year earlier.  

On examination, the external ears, canals, and drums were 
normal.  The impression was possible remote infrequent ear 
infections, with no current evidence of acute or chronic 
disease.  

Although the private medical records show occasional 
treatment for ear complaints in conjunction with treatment 
for sinusitis, there is no diagnosis of a chronic ear 
disability.  An ear infection has not been documented at any 
time since the veteran's claim for service connection.  The 
February 2008 VA examination included an impression of 
possible remote infrequent ear infections, but without 
evidence of a current disease.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110; 
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 
141, 143 (1992).  To be shown as a current disability, there 
must be evidence of the claimed condition at the time of the 
claim.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  

While the veteran has reported ear infections since filing 
her claim for service connection, the clinical records do not 
show any infections or other ear abnormalities since the late 
1990's.  The appellant is competent to report symptoms, but 
as a lay person, she would not be competent to diagnose an 
ear infection.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In any event, she has not reported specific symptoms 
since filing her claim.  

The record indicates that the veteran is a Gulf War Veteran.  
As such, she would be entitled to presumptive service 
connection for undiagnosed illness.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.307.  Service connection would, however, 
require objective signs of the disability.  As just noted, 
the veteran has not reported such signs or symptoms and 
clinical evaluation has also failed to reveal any objective 
signs of undiagnosed illness.  Service connection could not 
be awarded on this basis.

Because the evidence is against a finding of current ear 
disability, reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a hysterectomy is 
denied. 

Entitlement to service connection for bronchitis is denied. 

Entitlement to service connection for an ear disorder is 
denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


